Citation Nr: 1749410	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-27 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of lumbar strain with intervertebral disc disease, currently rated as 40 percent disabling, exclusive of the temporary total rating assigned from June 17, 2010 to July 31, 2010.  

2.  Entitlement to an increased rating for right leg radiculopathy, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for left lower extremity sciatic radiculopathy rated as 40 percent from September 13, 2016, to include entitlement to a separate rating prior to September 13, 2016.

4.  Entitlement to an effective date earlier than August 1, 2010 for the assignment of a 40 percent rating for residuals of lumbar strain with intervertebral disc disease.

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to September 13, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to November 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2011 rating decision on appeal denied entitlement to a higher rating for residuals of lumbar strain with intervertebral disc disease and denied entitlement to a higher rating for right leg radiculopathy.  The issue of entitlement to service connection for left leg radiculopathy was separately denied by an October 2012 rating decision and subsequently granted by a July 2017 rating decision as due to the service-connected residuals of lumbar strain with intervertebral disc disease.  An initial 40 percent rating was assigned effective September 13, 2016.  Regardless of the separate adjudication in the October 2012 rating decision, VA regulations provide that separate ratings are assigned for any neurological abnormalities associated with a service-connected spine disability under the appropriate diagnostic code(s).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As neurological manifestations are considered part of a claim for an increased rating for a spine disability, the issue of entitlement to a rating for left lower extremity radiculopathy is part of the claim for an increased rating for residuals of lumbar strain with intervertebral disc disease.  Therefore, the issue of entitlement to a higher initial rating for left lower extremity sciatic radiculopathy, rated as 40 percent from September 13, 2016, to include entitlement to a separate rating prior to September 13, 2016, is in appellate status.

In February 2016, the Board remanded, in part, the issue of entitlement to a TDIU for additional development.  The July 2017 rating decision granted entitlement to a TDIU effective September 13, 2016.  The issue of entitlement to a TDIU was not granted in full and the issue of entitlement to a TDIU prior to September 13, 2016 remains in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extra-schedular basis prior to September 13, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The residuals of lumbar strain with intervertebral disc disease are manifested by pain, fatigue, weakness and muscle spasm, productive of functional impairment of limitation of motion not more comparable to ankylosis of the spine, and no demonstration of any incapacitating episodes.

2.  The radiculopathy of the right lower extremity is more comparable to moderate incomplete paralysis, but not moderately-severe incomplete paralysis.  

3.  The left lower extremity sciatic radiculopathy is more comparable to moderately-severe incomplete paralysis, but not severe disability with marked muscular atrophy.

4.  The most probative evidence does not reflect radiculopathy of the left lower extremity prior to September 13, 2016.  

5.  During the one-year period preceding the date of the claim for an increased rating for residuals of lumbar strain with intervertebral disc disease received by VA on July 16, 2010, excluding the time period during which a temporary total rating was assigned, it is not factually ascertainable that there was an increase in disability to warrant a rating of 40 percent or higher.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for residuals of lumbar strain with intervertebral disc disease, (exclusive of the temporary total rating assigned from June 17, 2010 to July 31, 2010), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5010-5243 (2016).

2.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2016).

3.  The criteria for an initial rating in excess of 40 percent for left lower extremity sciatic radiculopathy, to include a separate rating prior to September 13, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2016).

4.  The criteria for an effective date earlier than August 1, 2010 for the assignment of a 40 percent rating for residuals of lumbar strain with intervertebral disc disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that the VA medical examinations are adequate to evaluate the Veteran's service-connected disabilities.  Concerning the range of motion findings of the spine, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, there is no indication that weight-bearing testing was not completed.  In addition, the fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Further, the Board notes that the VA examinations did not specify when pain began on range of motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  With resolution of doubt in the Veteran's favor, the Board will concede the existence of pain throughout range of motion testing.  Hence, reported range of motion findings are with pain, and, as such, demonstrated extent of associated functional impairment, and thus, there is no Mitchell prejudice to the Veteran.  

General Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  

Residuals of lumbar strain with intervertebral disc disease

The Veteran's residuals of lumbar strain with intervertebral disc disease are rated as 40 percent disabling from August 1, 2010.  He was in receipt of a temporary total rating under 38 C.F.R. § 4.30 from June 17, 2010 to July 31, 2010.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The medical evidence of record shows that the Veteran complains of back pain, productive of functional impairment/loss of limitation of motion, which affects his daily activities, including walking and standing.

However, the clinical findings of record do not warrant assignment of a higher rating.  The clinical findings included in the treatment records and VA medical examination reports do not show any ankylosis to warrant a rating in excess of 40 percent.  

The Board also considered whether a rating in excess of 40 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has reported pain and limited motion to include limitations on standing and walking.  However, the Board finds that the currently assigned rating accounts for the Veteran's symptoms and is not more comparable to ankylosis on the basis of additional functional impairment and loss.  For instance, the December 2010 VA examination report shows that there was no objective evidence of pain following repetitive motion and no additional limitations after repetitive motion.  The September 2016 VA examination report indicated that the Veteran was able to perform repetitive testing and there was no additional loss of function or range of motion after three repetitions.  Concerning repeated use over time, the examiner indicated that it was not possible to determine without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran did not report flare-ups.  Even when considering the Veteran's reported additional functional loss and impairment, such has not been shown to be more comparable to ankylosis of the spine.  The Board finds that the assigned 40 percent rating contemplates the Veteran's disability picture.  

The Board has taken into account the Veteran's statements and symptoms recorded in the treatment records and VA examination reports concerning his functional limitations and his symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Board assigns greater probative value to the clinical findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran and based on the medical expertise of the examining physicians.  These are more probative than the Veteran's assertions requesting a higher rating or that his spine is so limited it is comparable to ankylosis of the spine.  Indeed, there is no indication that the Veteran has the requisite medical expertise or knowledge to determine how far he can flex his spine or if he has ankylosis, which has not been shown by the clinical evidence of record.  In this regard, VA regulations specifically state that a goniometer is used to measure limitation of motion.  38 C.F.R. § 4.46.  A higher rating is not warranted.  

Concerning Diagnostic Code 5243, there is no evidence to reflect incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical treatment records and VA examination reports do not show that the Veteran was prescribed bed rest by a physician due to intervertebral disc syndrome (IVDS). The Veteran is not competent to state that he experienced incapacitating episodes due to IVDS as he has not been shown to have the medical expertise and knowledge to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5243. 

In sum, there is no identifiable period that would warrant a rating in excess of 40 percent for residuals of lumbar strain with intervertebral disc disease.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 40 percent.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity is rated as 20 percent disabling under Diagnostic Code 8620.  See 38 C.F.R. § 4.124a.  

In this case, the Board finds that the radiculopathy of the right lower extremity is more comparable to moderate incomplete paralysis and not moderately-severe incomplete paralysis.  The Board recognizes the Veteran's complaints of pain, weakness, and numbness/tingling, but attributes great probative value to the clinical findings of record concerning the severity of the radiculopathy.  

The December 2010 VA examination report noted that the Veteran reported occasional pain radiating down his right leg and there was muscle atrophy, but it was thought to be the result of the age of the patient.  All sensations were decreased to the lower extremities.  Detailed motor exam showed findings of 4/5 for all areas tested.  The January 2011 VA medical examination report shows that the Veteran reported a shooting sensation down the outside of his leg and he had occasional balance problems while turning around and gets a falling sensation.  There was decreased vibratory sense to the lower extremities and decreased light touch/pinprick discrimination to bilateral lower extremities from midcalf distally.  Detailed motor exam showed at least 3/5 in all areas tested.  The Veteran refused a lower extremity EMG at that time.  

The September 2016 VA examination report showed severe constant pain, but mild paresthesias and/or dysesthesias, and no numbness.  The examiner indicated that the severity of the radiculopathy of the right lower extremity was moderate.  In addition, muscle strength testing was at least 4/5 in all areas tested and sensory examination was normal.  

While the December 2010 VA examination report indicated muscle atrophy, the examiner noted that such was thought to be a result of the age of the Veteran and subsequent VA examination reports do not reflect marked muscle atrophy associated with the Veteran's radiculopathy of the right lower extremity.  In addition, the Board finds that the Veteran's symptoms are more comparable to a moderate incomplete paralysis.  In this respect, sensation was noted as decreased on examinations and the Veteran had pain.  However, he still demonstrated at least 3/5 in muscle strength testing and the September 2016 VA examiner indicated only mild paresthesias and/or dysesthesias and no numbness and that the severity was moderate.  A rating in excess of 20 percent is not warranted.

Therefore, the claim for entitlement to a higher rating for radiculopathy of the right lower extremity, rated as 20 percent disabling, is denied.  In addition, there is no identifiable period that would warrant a rating in excess of 20 percent and staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Radiculopathy of the Left Lower Extremity 

The Veteran's radiculopathy of the left lower extremity is rated as 40 percent disabling under Diagnostic Code 8620 from September 13, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  

The clinical findings of record do not reflect a severe disability with marked muscular atrophy to warrant a rating in excess of 40 percent from September 13, 2016.  The September 2016 VA examination report shows severe constant pain, but no paresthesias and/or dysesthesias and no numbness.  The examiner indicated that the severity of the radiculopathy was severe, but did not indicate that there was muscular atrophy.  The clinical characterization of the severity of the disability is not dispositive, but is for consideration in combination with all the evidence of reord.  As noted above, on VA examination in September 2016, there was no paresthesias and/or dysesthesias and no numbness, with no identification of muscular atrophy.  In addition, muscle strength testing was at least 4/5 in all areas tested.  The Board finds that such findings are consistent with moderately severe disability, and are not comparable to the criteria for the next higher rating.  Accordingly, an initial rating in excess of 40 percent is not warranted from September 13, 2016.

Concerning the existence of radiculopathy prior to September 13, 2016, the December 2010 VA spine examination report shows that the Veteran reported occasional pain radiating down the right leg, and sensations were decreased to the lower extremities.  The medical evidence of record contains a July 17, 2012 VA medical treatment record which indicated occasional left lower extremity radiculopathy.  In addition, a November 2011 VA medical treatment record noted symptoms of left leg sciatica - mild to moderate in degree.  A January 2011 VA examination report indicated decreased vibratory sense to the bilateral lower extremities and decreased light touch/pinprick discrimination.  A September 2012 VA medical examination report noted the Veteran's complaints of pain in legs.  The examiner indicated severe intermittent pain, mild paresthesias and/or dysesthesias and mild numbness, including burning sensation at night.  However, the examiner noted that the sensory exam was normal and indicated that the nerves were normal.  The examiner attributed the Veteran's symptoms to claudication.  The Board assigns greater probative value to the September 2012 VA medical examination report and the examiner's opinion as testing was completed and an opinion was provided with reasoning.  In contrast, the July 2012 VA medical treatment record and the November 2011 VA medical treatment record included assessments, but no testing.  The September 2012 VA examination report is assigned greater probative value than the earlier treatment records which noted findings of a radicular component without testing.  Further, the clinical findings found on examination in in September 2012 are assigned greater probative value than the Veteran's reports of symptoms or belief that he had a neurological disability prior to September 13, 2016 as he is not shown to possess the medical expertise or knowledge to diagnose a neurological disability.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In addition, the Board notes that VA medical treatment records dated prior to September 13, 2016 reflect notations of radiculopathy; however, there was no reference to which extremity as the Veteran has been in receipt of a rating for right lower extremity radiculopathy since February 13, 2004.  

Therefore, the claim for entitlement to an initial rating in excess of 40 percent for radiculopathy of the left lower extremity, to include entitlement to a rating prior to September 13, 2016, is denied.  There is no identifiable period that would warrant a rating in excess of 40 percent and staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other considerations

The Board adds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to these claims for higher ratings.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016).  The effective date of an increased rating claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400 (o)(2).

On July 16, 2010, VA received the Veteran's claim for an increased rating for back disability.  The evidence dated one year prior to the date of the Veteran's claim does not reflect a factually ascertainable increase in the Veteran's service-connected lumbar strain with intervertebral disc disease.  In this regard, VA medical treatment records dated on June 17, 2010 show that the Veteran was hospitalized for his back disability and; therefore, the RO assigned a temporary total rating from June 17, 2010 and assigned a 40 percent rating from August 1, 2010.  While the June 17, 2010 VA medical treatment record shows that the Veteran reported an increase in back pain following a fall, he is not competent to provide statements regarding the severity of his back disability, such as his range of motion or whether he has ankylosis to warrant a higher rating.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Accordingly, as there is no factually ascertainable increase in the Veteran's disability during the one-year period prior to the receipt of the Veteran's claim for an increased rating, exclusive of the temporary total rating assigned from June 17, 2010 to July 31, 2010, an effective date earlier than August 1, 2010 for the assignment of a 40 percent rating for residuals of lumbar strain with intervertebral disc disease is not warranted.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for residuals of lumbar strain with intervertebral disc disease, rated as 40 percent disabling, exclusive of the temporary total rating assigned from June 17, 2010 to July 31, 2010, is denied.

Entitlement to an increased rating for right leg radiculopathy, rated as 20 percent disabling, is denied.

Entitlement to a higher initial rating for left leg radiculopathy, rated as 40 percent from September 13, 2016, to include entitlement to a separate rating prior to September 13, 2016, is denied.

Entitlement to an effective date earlier than August 1, 2010, for the assignment of a 40 percent rating for residuals of lumbar strain with intervertebral disc disease, is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

In this case, the probative evidence reflects that the Veteran was unemployed due to his service-connected disabilities prior to September 13, 2016, but did not meet the schedular requirements of 38 C.F.R. § 4.16(a).  In this respect, the September 2016 VA examiner indicated that with all comorbid conditions, including age, the Veteran would be unable to perform even the most minimally demanding job.  While age is not a consideration for entitlement to a TDIU, the Board still assigns probative value to the examiner's opinion and notes that the VA spine examination completed in December 2010 contains similar examination results, including range-of-motion findings, to the September 2016 VA examination report.  In addition, the Veteran reported that he did not graduate high school and last worked full-time as a home inspector.  If the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disability, the case must be submitted to the Director of Compensation Service for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16 (b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the matter of entitlement to a TDIU on an extra-schedular basis prior to September 13, 2016 to the Director of Compensation Service.  

2.  Following completion of the above, adjudicate the issue of entitlement to a TDIU, on an extraschedular basis, prior to September 13, 2016.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After time for response, the appeal must be returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


